875 F.2d 350
277 U.S.App.D.C. 317
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.William RONSON, Appellantv.Thomas GRIESA, Honorable U.S. District Judge, SouthernDistrict of New York, et al.
No. 88-5156.
United States Court of Appeals, District of Columbia Circuit.
May 24, 1989.

Before SPOTTSWOOD W. ROBINSON, III, RUTH B. GINSBURG and D.H. GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record on appeal from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 14(c).  It is


2
ORDERED and ADJUDGED that, although the district court neglected to revoke appellant's in forma pauperis status as indicated in Sills v. Bureau of Prisons, 761 F.2d 792, 795 (D.C.Cir.1985), the district court's order filed February 8, 1988 be affirmed for the reasons stated therein.  This court can discern from the face of the appeal that this is not a case that, while frivolous in the district court, is not frivolous on appeal.


3
The Clerk is directed to issue forthwith a certified copy of this order to the district court in lieu of formal mandate.